Citation Nr: 1719067	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-06 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and depressive disorder, NOS, prior to April 23, 2013. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD and depressive disorder, NOS, prior to April 23, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 19, 1966 to July 18, 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO granted service connection for PTSD and depressive disorder, NOS, and assigned an initial rating of 30 percent effective July 22, 2010.  In October 2011, the Veteran filed a notice of disagreement (NOD) with  the initial  rating assigned.  A statement of the case (SOC) was issued in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2013. 

In August 2015, the RO granted a rating of 50 percent for PTSD, effective July 22, 2010 and a rating of 70 percent for PTSD. effective April 23, 2013.  In July 2016, the RO awarded a TDIU, effective August 23, 2013.  Also in July 2016, the RO issued a supplemental SOC  reflecting the denial of a TDIU prior to April 23, 2013.

In February 2017, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

With respect to characterization of the appeal, although the Veteran has been granted higher ratings for PTSD, he has been assigned less than the maximum benefit available before and after August 23, 2010-which a claimant generally is presumed to seek.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   However, during the February 2017 Board hearing, the Veteran clarified that he was satisfied with the 70 percent rating for his psychiatric disability, and was only seeking assignment of that rating, and the award of a TDIU, from an earlier date.  Given that, and  because the Board considers the matter of the Veteran's entitlement to a TDIU due to service-connected psychiatric disability a component of the higher rating claim on appeal (see Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has characterized the appeal as encompassing the matters set forth on the title page.  

While the Veteran previously had a paper claims file, this claim is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on this part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

Evidence of record indicates that the Veteran receives Social Security Administration (SSA) benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of SSA's determination on any disability benefit claim filed by the Veteran, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

While these matters are on remand,  to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran the opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Request from SSA copies of any decision pertaining an application for SSA disability benefits by the Veteran, as well as the records underlying any such determination.  If the Veteran is not in receipt of VA disability benefits, SSA should identify the type of benefits the Veteran receives.  Follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran  need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


